Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 1 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 2 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 3 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 4 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 5 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 6 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 7 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 8 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document     Page 9 of 10
Case 6:19-bk-19750-SC   Doc 32 Filed 12/11/19 Entered 12/11/19 19:04:09   Desc
                        Main Document    Page 10 of 10
